In an action to recover for a fire loss under policies of fire insurance issued by defendants, the defendants appeal from so much of an order of the Supreme Court, Kings County, dated November 7, 1960, as granted plaintiff’s motion to direct defendants to serve a bill of particulars with respect to items 1 and 2 and with respect to items 4, 5, 6 and 7, relating to the first defense pleaded in their answer. Order insofar as appealed from affirmed, with $10 costs and disbursements. Defendants’ time to serve the bill of particulars is extended until 20 days after entry of the order hereon or until such date as may be mutually fixed by the parties. With respect to the particulars required by items 1 and 2 of the order, if defendants are at present without knowledge as to any of such particulars, they may so state; and, if so advised, they may also state that upon the trial they intend to rely on circumstantial evidence to prove the allegations concerning which such particulars have been required (cf. Cherhit v. General Lbr. Corp., 12 A D 2d 637). Nolan, P. J., Beldock, Kleinfeld, Christ and Pette, JJ., concur.